Exhibit 21.1 SUBSIDIARIES OF THE COMPANY Inner Mongolia Production Company (HK) Limited, a Hong Kong company Inner Mongolia Sunrise Petroleum Co. Ltd., an Inner Mongolian joint venture company Pacific Asia Petroleum, Limited, a Hong Kong company Pacific Asia Petroleum (HK) Limited, a Hong Kong company Pacific Asia Petroleum Energy Limited, a Hong Kong joint venture company Beijing Dong Fang Ya Zhou Petroleum Technology Service Company Limited, a China joint venture company CAMAC Petroleum Limited, a Nigerian company
